Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2020

                                      No. 04-19-00858-CV

                      SOUTHCROSS CCNG TRANSMISSION, LTD.,
                                   Appellant

                                                 v.

 Ivy GONZALEZ on behalf of M.R. and M.N. Gonzalez, Minor Children; Amy Gonzalez, as
 Co-Representative of the Estate of Jesus Gonzalez Jr. for and on behalf of M.R. Gonzalez and
        M.N. Gonzalez, Minor Children; and Amy Gonzalez and Jesus Gonzalez Sr.,
                                           Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                           Trial Court No. DC-18-82 and DC-18-83
                         Honorable Baldemar Garza, Judge Presiding

                                             ORDER

        In accordance with this court’s opinion of this date, Petitioner’s request for permission to
appeal is DENIED. We dismiss this appeal for want of jurisdiction. Costs of court for this petition
for permissive appeal are taxed against Petitioner Southcross CCNG Transmission, Ltd.

       It is so ORDERED on April 29, 2020.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.

                                                  _____________________________
                                                  Michael A. Cruz, Clerk of Court